Citation Nr: 0902774	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to additional compensation allowance based on 
inclusion of a dependent spouse.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had regular Philippine Army service from 
September 1945 to February 1946, was in beleaguered status in 
December 1941, and was not engaged in military activities 
from December 1941 to September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDING OF FACT

The veteran has a single service connected disability, 
evaluated as 10 percent disabling since December 1957.  


CONCLUSION OF LAW

The criteria for additional compensation benefits for 
inclusion of a dependent spouse have not been met.  
38 U.S.C.A. § 1115 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.4(b)(2) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran with a service connected disability rated at not 
less than 30 percent shall be entitled to additional 
compensation for dependents.  38 U.S.C.A. § 1115(2); 38 
C.F.R. § 3.4(b)(2).  A review of the claims file shows that 
service connection has been established for one disability, 
residual of gunshot wounds, right lumbar region, with scars.  
An evaluation of 10 percent disabling has been in place for 
that disability since December 1957.  

As the veteran is rated at less than 30 percent for service 
connected disability, he is not entitled to additional 
compensation based on the inclusion of his dependent spouse.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

This matter involves a claim that cannot be substantiated as 
a matter of law.  In this case, the veteran does not dispute 
that service connected disability is rated at less than 30 
percent.  He has repeatedly sought an increase in the rating 
assigned for his service connected disability and has sought 
service connection for additional disabilities.  VA has 
repeatedly denied his claims.  There is no evidence that 
could be submitted to show that he has been assigned a 
disability rating of 30 percent or higher.  

Most importantly, the issue of a higher disability rating, or 
service connection for a disability, is not before the Board 
at this time.  Hence, the law, and not any evidence, is 
dispositive in this matter and the veteran's appeal fails as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).  

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  Congress, in enacting the VCAA, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (Daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable.  See Mason at 132 (VCAA not applicable to a claim 
for nonservice connected pension when the claimant did not 
serve on active duty during a period of war).  As the law is 
dispositive in the instant claim, the VCAA is not applicable.



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


